Motion by appellant to vacate order dated March 9, 1953, dismissing his appeal from an order denying his coram nobis application to vacate a judgment of conviction, granted; order vacated. Motion by appellant to dispense with printing on the appeal granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District *846Attorney. The appellant’s time to perfect the appeal is enlarged to the February 1963 Term; appeal ordered on the calendar for said term. Motion by appellant for assignment of counsel denied. The appeal is from an order denying, without a hearing, appellant’s ooram nobis application. Appellant, therefore, either has in his possession a copy of the original papers to be used in the consideration of this appeal, or has full knowledge of the contents of such papers. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.